                  Case 1:18-cv-07537-NRB Document 87 Filed 05/14/20 Page 1 of 1




Avery Samet                                                                                        212.497.8239
MEMBER NY BAR                                                                             asamet@aminillc.com



      May 14, 2020

      VIA ECF

      The Honorable Naomi Reice Buchwald
      United States District Judge
      United States Courthouse
      500 Pearl Street, Room 2270
      New York, NY 10007

      Re:       Williams, et al. v. Equitable Acceptance Corp., 18-CV-07537

      Dear Judge Buchwald:

      We represent Defendant Equitable Corporation (“EAC”). Pursuant to Rule 2(b) of Your Honor’s
      Individual Practices, Defendant EAC’s response to Plaintiffs’ May 11, 2020 letter requesting a
      pre-motion conference [Doc. No. 86] would, by our calculation, be due today.

      Plaintiffs’ pre-motion request includes a substantially expanded proposed Second Amended
      Complaint, three new claims, two new defendants, and raises the prospect of several additional
      motions.

      Accordingly, we respectfully request three additional business days, or until Tuesday, May 19,
      2020, to respond.

      This is our first such request. We have consulted Plaintiffs who advise they do not object to this
      request.

      Respectfully submitted,

            /s Avery Samet

      Avery Samet

      cc:       All counsel of record (via ECF)




                             131 WEST 35TH STREET, 12TH FLOOR • NEW YORK, NY 10001
                                P 212.490.4700 • F 212.497.8222 • www.aminillc.com
